        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page11ofof23
                                                                        23



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 LUCIENNE BREWER, TIMOTHY
 MCPHERSON, and TOM GEBKA individually
 and on behalf of all other persons similarly
 situated,                                                        CIVIL ACTION NO.

                Plaintiffs,                                            5:18-cv-572

 VS.

 CONSUMERS UNITED, INC. d/b/a GOJI,

                Defendant.


            PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT

       LUCIENNE BREWER, TIMOTHY MCPHERSON, and TOM GEBKA (“Plaintiffs”),

individually and on behalf of all other persons similarly situated, bring this Class Action Complaint

and Demand for Jury Trial (“Complaint”) against Defendant CONSUMERS UNITED, INC. d/b/a

GOJI. (“Defendant”) to stop Defendant’s practice of making unsolicited telemarketing calls to the

telephones of consumers nationwide and to obtain redress for all persons injured by their conduct.

Plaintiffs, for their Complaint, allege as follows upon personal knowledge as to themselves and

their own acts and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by their attorney.

                                        INTRODUCTION

       1.      Defendant Consumers United, Inc. d/b/a GOJI is an insurance evaluation and sales

company. In an effort to solicit potential and former customers, Consumers United, Inc. d/b/a GOJI

recruited, or employed call centers, to place telephone calls, en masse, to consumers across the

country. On information and belief, Defendant and or their agents purchase “leads” containing

PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 1 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page22ofof23
                                                                        23



consumers’ contact information and create electronic databases from which Defendant makes

automated calls.

       2.      Defendant conducted wide scale telemarketing campaigns and repeatedly made

unsolicited calls to consumers’ telephones—whose numbers appear on the National Do Not Call

Registry—without consent, all in violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (the “TCPA”).

       3.      The TCPA was enacted to protect consumers from unsolicited telephone calls

exactly like those alleged in this case. In response to Defendant’s unlawful conduct, Plaintiffs file

the instant lawsuit and seek an injunction requiring Defendant to cease all unsolicited telephone

calling activities to consumers registered on the National Do Not Call Registry and an award of

statutory damages to the members of the Class under the TCPA up to $500.00 per violation,

together with court costs, reasonable attorneys’ fees, and up to three times actual monetary loss

damages (for knowing and/or willful violations).

       4.      By making the telephone calls at issue in this Complaint, Defendant caused

Plaintiffs and the members of a putative Class of consumers (defined below) actual harm, including

the aggravation, nuisance, and invasion of privacy that necessarily accompanies the receipt of

unsolicited and harassing telephone calls, as well as the monies paid to their carriers for the receipt

of such telephone calls.

       5.      Plaintiffs bring this class action against Defendant to secure redress because

Defendant willfully violated the TELEPHONE CONSUMER PROTECTION ACT (“TCPA”), 47 U.S.C §

227, et seq. by causing unsolicited calls to be made to Plaintiffs and other class members’

telephones through the use of an auto-dialer and/or artificial or pre-recorded voice message.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 2 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page33ofof23
                                                                        23



                                            PARTIES

       6.      Plaintiff LUCIENNE BREWER is a natural person and citizen of New Braunfels,

TX.

       7.      Plaintiff TIMOTHY MCPHERSON is a natural person and citizen of Mt. Pleasant,

TX.

       8.      Plaintiff TOM GEBKA is a natural person and citizen of Hendersonville, TN.

       9.      Defendant CONSUMERS UNITED, INC. d/b/a GOJI is a corporation organized

under the laws of the State of Delaware. Defendant may be served with process by serving its

registered agent in the State of Delaware, The Corporation Trust Company, 1209 Orange St.,

Wilmington, DE 19801.

       10.     Plaintiffs do not yet know the identity of Defendant’s employees/agents that had

direct, personal participation in or personally authorized the conduct found to have violated the

statute and were not merely tangentially involved. They will be named, as numerous District

Courts have found that individual officers/principals of corporate entities may be personally liable

(jointly and severally) under the TCPA if they had direct, personal participation in or personally

authorized the conduct found to have violated the statute, and were not merely tangentially

involved. Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001) (“American

Blastfax”); Sandusky Wellness Center, LLC v. Wagner Wellness, Inc., 2014 WL 1333472, at * 3

(N.D. Ohio March 28, 2014); Maryland v. Universal Elections, 787 F.Supp.2d 408, 415-16 (D.Md.

2011) (“Universal Elections”); Baltimore-Washington Tel Co. v. Hot Leads Co., 584 F.Supp.2d

736, 745 (D.Md. 2008); Covington & Burling v. Int’l Mktg. & Research, Inc., 2003 WL 21384825,

at *6 (D.C.Super Apr. 17, 2003); Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17

(N.D.Ill. Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d 1316, 1321


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 3 OF 23
            Case
             Case5:18-cv-00572-XR
                  5:18-cv-00572-XR Document
                                    Document13-1
                                             14 Filed
                                                 Filed10/29/18
                                                       10/17/18 Page
                                                                 Page44ofof23
                                                                            23



(D.Wy.2011) (“Versteeg”). Upon learning of the identities of said individuals, Plaintiffs will move

to amend to name the individuals as defendants.

        11.      Whenever in this complaint it is alleged that Defendant committed any act or

omission, it is meant that the Defendant’s officers, directors, vice-principals, agents, servants, or

employees, subsidiaries, or affiliates committed such act or omission and that at the time such act

or omission was committed, it was done with the full authorization, ratification or approval of

Defendant or was done in the routine normal course and scope of employment of the Defendant’s

officers, directors, vice-principals, agents, servants, or employees.

                                    JURISDICTION & VENUE

        12.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA, which is a federal statute.

        13.      The Court has personal jurisdiction over Defendant because it conducts significant

business in this District, and the unlawful conduct alleged in this Complaint occurred in, was

directed to, and/or emanated from this District.

        14.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this

District.

        15.      Defendant is subject to specific personal jurisdiction in this District because it has

continuous and systematic contacts with this District through their telemarketing efforts that target

this District, and the exercise of personal jurisdiction over Defendant in this District does not

offend traditional notions of fair play or substantial justice.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 4 OF 23
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document13-1
                                          14 Filed
                                              Filed10/29/18
                                                    10/17/18 Page
                                                              Page55ofof23
                                                                         23



                                 LEGAL BASIS FOR THE CLAIMS

        16.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In doing so, Congress recognized that “[u]nrestricted telemarketing…can

be an intrusive invasion of privacy…” Telephone Consumer Protection Act of 1991, Pub. L. No.

102-243 § 2(5) (1991) (codified at 47 U.S.C. § 227).

        17.      Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and the

use of automated telephone equipment. The TCPA limits the use of automatic dialing systems,

artificial or prerecorded voice messages, SMS text messages, and fax machines. It also specifies

several technical requirements for fax machines, autodialers, and voice messaging systems—

principally with provisions requiring identification and contact information of the entity using the

device to be contained in the message.

        18.      In its initial implementation of the TCPA rules, the FCC included an exemption to

its consent requirement for prerecorded telemarketing calls. Where the caller could demonstrate

an “established business relationship” with a customer, the TCPA permitted the caller to place pre-

recorded telemarketing calls to residential lines. The new amendments to the TCPA, effective

October 16, 2013, eliminate this established business relationship exemption. Therefore, all pre-

recorded telemarketing calls to residential lines and wireless numbers violate the TCPA if the

calling party does not first obtain express written consent from the called party.

        19.      As of October 16, 2013, unless the recipient has given prior express written

consent,1 the TCPA and Federal Communications Commission (FCC) rules under the TCPA

generally:


    1
       Prior express written consent means “an agreement, in writing, bearing the signature of the person
called that clearly authorizes the seller to deliver or cause to be delivered to the person called advertisements
or telemarketing messages using an automatic telephone dialing system or an artificial or prerecorded voice,

PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     PAGE 5 OF 23
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document13-1
                                          14 Filed
                                              Filed10/29/18
                                                    10/17/18 Page
                                                              Page66ofof23
                                                                         23



               ●   Prohibits solicitors from calling residences before 8 a.m. or after 9 p.m.,
                   local time.

               ●   Requires solicitors provide their name, the name of the person or entity
                   on whose behalf the call is being made, and a telephone number or
                   address at which that person or entity may be contacted.

               ●   Prohibits solicitations to residences that use an artificial voice or a
                   recording.

               ●   Prohibits any call or text made using automated telephone equipment or
                   an artificial or prerecorded voice to a wireless device or telephone.

               ●   Prohibits any call made using automated telephone equipment or an
                   artificial or prerecorded voice to an emergency line (e.g., “911”), a
                   hospital emergency number, a physician’s office, a hospital/health care
                   facility/elderly room, a telephone, or any service for which the recipient
                   is charged for the call.

               ●   Prohibits autodialed calls that engage two or more lines of a multi-line
                   business.

               ●   Prohibits unsolicited advertising faxes.

               ●   Prohibits certain calls to members of the Do-Not-Call Registry

       20.     Furthermore, in 2008, the FCC held that “a creditor on whose behalf an autodialed

or prerecorded message call is made to a wireless number bears the responsibility for any violation

of the Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer

Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23 FCC

Rcd. 559, 565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL 7062748

(Dec. 31, 2012).




and the telephone number to which the signatory authorizes such advertisements or telemarketing messages
to be delivered. 47 C.F.R. § 64.1200(f)(8).

PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 6 OF 23
          Case
           Case5:18-cv-00572-XR
                5:18-cv-00572-XR Document
                                  Document13-1
                                           14 Filed
                                               Filed10/29/18
                                                     10/17/18 Page
                                                               Page77ofof23
                                                                          23



          21.   Accordingly, the entity can be liable under the TCPA for a call made on its behalf,

even if the entity did not directly place the call. Under those circumstances, the entity is deemed

to have initiated the call through the person or entity.

          22.   There are just a handful of elements need to be proven for violations of the Do Not

Call provision of the TCPA.

A.        DO NOT CALL VIOLATIONS OF THE TCPA

          23.   More Than One Call within Any 12 Month Period. 47 U.S.C. § 227(c) provides that

any “person who has received more than one telephone call within any 12-month period by or on

behalf of the same entity in violation of the regulations prescribed under this subsection may”

bring a private action based on a violation of said regulations, which were promulgated to protect

telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

object.

          24.   Calls to Residential Lines on the Do Not Call List. The TCPA’s implementing

regulation—47 C.F.R. § 64.1200(c)—provides that “[n]o person or entity shall initiate any

telephone solicitation” to “[a] residential telephone subscriber who has registered his or her

telephone number on the national do-not-call registry of persons who do not wish to receive

telephone solicitations that is maintained by the federal government.” See 47 C.F.R. § 64.1200(c).

          25.   Or, Wireless Lines on the Do Not Call List. Owners of wireless telephone numbers

(aka mobile or cellular phones) receive the same protections from the Do Not Call provision as

owners or subscribers of wireline (“landline”) phone numbers. 47 C.F.R. § 64.1200(e), provides

that 47 C.F.R. §§ 64.1200(c) and (d) “are applicable to any person or entity making telephone

solicitations or telemarketing calls to wireless telephone numbers to the extent described in the

Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 7 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page88ofof23
                                                                        23



Implementing the Telephone Consumer Protection Act of 1991,’” which the Report and Order, in

turn, provides as follows:

       The Commission’s rules provide that companies making telephone solicitations to
       residential telephone subscribers must comply with time of day restrictions and
       must institute procedures for maintaining do-not-call lists. For the reasons
       described above, we conclude that these rules apply to calls made to wireless
       telephone numbers. We believe that wireless subscribers should be afforded the
       same protections as wireline subscribers.

       26.     The Affirmative Defense of Prior Express Consent. The Ninth Circuit has defined

“express consent” to mean “clearly and unmistakably stated.” Satterfield v. Simon & Schuster, Inc.,

569 F.3d 946, 955 (9th Cir. 2009) (“Satterfield”)). “Prior express consent is an affirmative defense

for which the defendant bears the burden of proof.” See Grant v. Capital Management Services,

L.P., 2011 WL 3874877, at *1, n.1. (9th Cir. Sept. 2, 2011) (“express consent is not an element of a

TCPA plaintiffs’ prima facie case, but rather is an affirmative defense for which the defendant bears

the burden of proof”); see also Robbins v. Coca-Cola Company, No. 13-cv-132, 2013 WL 2252646,

at *2 (S.D. Cal. May 22, 2013).

                             COMMON FACTUAL ALLEGATIONS

       27.     Defendant Consumers United, Inc. d/b/a GOJI is an insurance evaluation and sales

company. During or before January 2016, in an effort to solicit potential and former customers,

Consumers United, Inc. d/b/a GOJI recruited, or employed call centers, to place telephone calls,

en masse, to consumers across the country. On information and belief, Defendant and or its agents

purchase “leads” containing consumers’ contact information and create electronic databases from

which Defendant makes automated calls.

       28.     In Defendant’s overzealous attempt to market its services, it placed phone calls to

consumers who never provided consent to call, and to consumers having no relationship with

Defendant. Worse yet, Defendant placed repeated and unwanted calls to consumers whose phone

PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 8 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page99ofof23
                                                                        23



numbers are listed on the National Do Not Call Registry. Consumers place their phone numbers

on the Do Not Call Registry for the express purpose of avoiding unwanted telemarketing calls like

those alleged here.

       29.     Defendant knowingly made these telemarketing calls without the prior express

written consent of the call recipients, and knowingly continue to call them after requests to stop.

As such, Defendant not only invaded the personal privacy of Plaintiffs and members of the putative

Class, but also intentionally and repeatedly violated the TCPA.

                      FACTS SPECIFIC TO PLAINTIFF LUCIENNE BREWER

       30.     On or about June 4, 2008 Plaintiff Brewer registered her cellular phone number

with the area code (830) and ending in -5263 with the National Do Not Call Registry.

       31.     Plaintiff Brewer is the regular carrier and exclusive user of the telephone assigned

the number ending in -5263. The number is assigned to a cellular telephone service for which

Plaintiff Brewer is charged for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

       32.     In the fall of 2016, Plaintiff Brewer began receiving calls and text messages on her

cellular telephone from the number (888) 992-2054, claiming to be Defendant GOJI, attempting

to sell Brewer auto insurance.

       33.     Plaintiff Brewer never had a business relationship with Defendant.

       34.     Plaintiff Brewer never provided Defendant with prior consent to contact her on her

phone via a text message or telephone call.

       35.     Nonetheless, Defendant called Plaintiff Brewer dozens of times on her phone

during a twelve-month period, often daily.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 9 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page10
                                                                  10ofof23
                                                                         23



       36.     Defendant Brewer specifically and bluntly told Defendant she was registered on the

National Do Not Call List and to put her on the company’s internal do not call list. Yet, the calls

continued.

       37.     Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1(A)(i).

       38.     Defendant’s unsolicited telemarketing calls caused Plaintiff Brewer extreme

aggravation and occupied her telephone line.

       39.     Plaintiff Brewer has reason to believe Defendant called thousands of telephone

customers listed on the Do Not Call Registry to market their products and services.

       40.     Plaintiff’s overriding interest is ensuring Defendant cease all illegal telemarketing

practices and compensates all members of the Plaintiff Class for invading their privacy in the

manner the TCPA was contemplated to prevent.

       41.     In order to redress injuries caused by Defendant’s violations of the TCPA, Plaintiff,

on behalf of herself and a class of similarly situated individuals, bring suit under the TCPA, 47

U.S.C. § 227, et seq., which prohibits certain unsolicited calls voice and text to individuals whose

numbers are registered on the Do Not Call Registry.

       42.     On behalf of the Plaintiff Class, Plaintiff seeks an injunction requiring Defendant

to cease all illegal telemarketing and spam activities and an award of statutory damages to the class

numbers, together with costs and reasonable attorneys’ fees.

                  FACTS SPECIFIC TO PLAINTIFF TIMOTHY MCPHERSON

       43.     On or about December 8, 2009, Plaintiff McPherson registered his cellular phone

number with the area code (903) and ending in 7291 with the National Do Not Call Registry.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 10 OF 23
       Case
        Case5:18-cv-00572-XR
             5:18-cv-00572-XR Document
                               Document13-1
                                        14 Filed
                                            Filed10/29/18
                                                  10/17/18 Page
                                                            Page11
                                                                 11ofof23
                                                                        23



       44.     Plaintiff McPherson is the regular carrier and exclusive user of the telephone

assigned the number ending in -7291. The number is assigned to a cellular telephone service for

which Plaintiff McPherson is charged for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

       45.     In January 2016, Plaintiff McPherson began receiving calls on his cellular

telephone from the number (888) 991-1033, claiming to be Defendant GOJI, attempting to sell

McPherson auto insurance.

       46.     Plaintiff McPherson never had a business relationship with Defendant.

       47.     Plaintiff McPherson never provided Defendant with prior consent to contact him

on his phone via a text message or telephone call.

       48.     Nonetheless, Defendant called Plaintiff McPherson more than 25 times on his

phone during a twelve-month period.

       49.     Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1(A)(i).

       50.     Defendant’s unsolicited telemarketing calls caused Plaintiff McPherson extreme

aggravation and occupied his telephone line.

       51.     Plaintiff McPherson has reason to believe Defendant called thousands of telephone

customers listed on the Do Not Call Registry to market their products and services.

       52.     Plaintiffs’ overriding interest is ensuring Defendant cease all illegal telemarketing

practices and compensates all members of the Plaintiff Class for invading their privacy in the

manner the TCPA was contemplated to prevent.

       53.     In order to redress injuries caused by Defendant’s violations of the TCPA, Plaintiff,

on behalf of herself and a class of similarly situated individuals, bring suit under the TCPA, 47




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 11 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page12
                                                                  12ofof23
                                                                         23



U.S.C. § 227, et seq., which prohibits certain unsolicited calls voice and text to individuals whose

numbers are registered on the Do Not Call Registry.

       54.     On behalf of the Plaintiff Class, Plaintiff seeks an injunction requiring Defendant

to cease all illegal telemarketing and spam activities and an award of statutory damages to the class

numbers, together with costs and reasonable attorneys’ fees.

                         FACTS SPECIFIC TO PLAINTIFF TOM GEBKA

       55.     On or about August 31, 2005, Plaintiff Gebka registered his cellular phone number

with the area code (630) and ending in 2696 with the National Do Not Call Registry.

       56.     Plaintiff Gebka is the regular carrier and exclusive user of the telephone assigned

the number ending in 2696. The number is assigned to a cellular telephone service for which

Plaintiff Gebka is charged for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

       57.     In September 2018, Plaintiff Gebka began receiving calls on his cellular telephone

from 16 different numbers, which appear to be spoofed, claiming to be Defendant GOJI,

attempting to sell Gebka auto insurance.

       58.     Plaintiff Gebka never had a business relationship with Defendant.

       59.     Plaintiff Gebka never provided Defendant with prior consent to contact him on his

phone via a text message or telephone call.

       60.     Nonetheless, Defendant called Plaintiff Gebka more than 20 times on his phone

during a twelve-month period.

       61.     Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1(A)(i).

       62.     Defendant’s unsolicited telemarketing calls caused Plaintiff Gebka extreme

aggravation and occupied his telephone line.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 12 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page13
                                                                  13ofof23
                                                                         23



       63.     Plaintiff Gebka has reason to believe Defendant called thousands of telephone

customers listed on the Do Not Call Registry to market their products and services.

       64.     Plaintiffs’ overriding interest is ensuring Defendant cease all illegal telemarketing

practices and compensates all members of the Plaintiff Class for invading their privacy in the

manner the TCPA was contemplated to prevent.

       65.     In order to redress injuries caused by Defendant’s violations of the TCPA, Plaintiff,

on behalf of herself and a class of similarly situated individuals, bring suit under the TCPA, 47

U.S.C. § 227, et seq., which prohibits certain unsolicited calls voice and text to individuals whose

numbers are registered on the Do Not Call Registry.

       66.     On behalf of the Plaintiff Class, Plaintiff seeks an injunction requiring Defendant

to cease all illegal telemarketing and spam activities and an award of statutory damages to the class

numbers, together with costs and reasonable attorneys’ fees.

                                            STANDING

       67.     Plaintiffs have standing to bring this suit on behalf of themselves and the members

of the class under Article III of the United States Constitution because Plaintiffs’ claims state: (a)

a valid injury in fact; (b) an injury which is traceable to the conduct of Defendant; and (c) is likely

to be redressed by a favorable judicial decision. See Spokeo v. Robins, 578 U.S. __ (2016) at 6;

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

A.     INJURY IN FACT

       68.     Plaintiffs have standing to bring this suit on behalf of themselves and the members

of the class under Article III of the United States Constitution because Plaintiffs’ claims state: (a)

a valid injury in fact; (b) an injury which is traceable to the conduct of Defendant; and (c) is likely

to be redressed by a favorable judicial decision. See Spokeo v. Robins, 578 U.S. __ (2016) at 6;


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 13 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page14
                                                                  14ofof23
                                                                         23



Robins v. Spokeo, 867 F.3d 1108 (9th Cir. 2017) (cert denied. 2018 WL 491554, U.S., Jan. 22

2018); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); and Chen v. Allstate Inc. Co.,

819 F.3d 1136 (9th Cir. 2016).

       69.        Plaintiffs’ injuries must be both “concrete” and “particularized” in order to satisfy

the requirements of Article III of the Constitution. (Id.)

       70.        For an injury to be concrete it must be a de facto injury, meaning it actually exists.

In the present case, Plaintiffs took the affirmative step of enrolling themselves on the National Do-

Not-Call Registry for the purpose of preventing marketing calls to their telephones. Such

telemarketing calls are a nuisance, an invasion of privacy, and an expense to Plaintiffs. See Soppet

v. enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). All three of these injuries are

present in this case. (See also Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).)

       71.        Furthermore, the Third Circuit recently stated, Congress found that “[u]nsolicited

telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the

solitude of their recipients,” Van Patten, 847 F.3d at 1043, and sought to protect the same interests

implicated in the traditional common law cause of action. Put differently, Congress was not

inventing a new theory of injury when it enacted the TCPA. Rather, it elevated a harm that, while

“previously inadequate in law,” was of the same character of previously existing “legally

cognizable injuries.” Spokeo, 136 S.Ct. at 1549. Spokeo addressed, and approved, such a choice

by Congress. Susinno v. Work Out World Inc., No. 16-3277, 2017 WL 2925432, at *4 (3d Cir.

July 10, 2017).

       72.        For an injury to be particularized means that the injury must affect the plaintiffs in

a personal and individual way. See Spokeo at 7. Furthermore, Plaintiffs are the person who pays

for the phone, and are the regular carrier and user of the phone. All of these injuries are particular


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 14 OF 23
          Case
           Case5:18-cv-00572-XR
                5:18-cv-00572-XR Document
                                  Document13-1
                                           14 Filed
                                               Filed10/29/18
                                                     10/17/18 Page
                                                               Page15
                                                                    15ofof23
                                                                           23



to Plaintiffs.

B.         TRACEABLE TO THE CONDUCT OF EACH SEPARATE DEFENDANT

          73.    Plaintiffs must allege at the pleading stage of the case facts to show that their injury

is traceable to the conduct of Defendant. In this case, Plaintiffs satisfy this requirement by alleging

that Defendant, and/or agents of Defendant on behalf of Defendant, placed illegal calls to

Plaintiffs’ phone.

          74.    In the instant case, Defendant placed calls to Plaintiffs’ wireless/cellular phone on

multiple occasions.

C.        INJURY LIKELY TO BE REDRESSED BY A FAVORABLE JUDICIAL OPINION

          75.    The third prong to establish standing at the pleadings phase requires Plaintiffs to

allege facts to show that the injury is likely to be redressed by a favorable judicial opinion. In the

present case, Plaintiffs’ Prayers for Relief include a request for damages for each call made by

Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory damages were set by

Congress and specifically redress the financial damages suffered by Plaintiffs and the members of

the putative class. Furthermore, Plaintiffs’ Prayers for Relief request injunctive relief to restrain

Defendant from the alleged abusive practices in the future. The award of monetary damages and

the order for injunctive relief redress the injuries of the past, and prevent further injury in the

future.

          76.    Because all standing requirements of Article III of the U.S. Constitution have been

met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. ___ (2016) and in the context of a TCPA claim,

as explained by the Ninth Circuit in Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016),

Plaintiff has standing to sue Defendant on the stated claims.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 15 OF 23
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document13-1
                                          14 Filed
                                              Filed10/29/18
                                                    10/17/18 Page
                                                              Page16
                                                                   16ofof23
                                                                          23



                                 CLASS ACTION ALLEGATIONS

A.       CLASS ALLEGATIONS

         77.      Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2),

and (b)(3) on behalf of themselves and the following class defined as follows (the “Class”):

               “DNC2 Class”: All individuals in the United States who: (1) received more
               than one telephone call made by or on behalf of Defendant within a 12-
               month period; and, (2) to a telephone number that had been registered with
               the National Do Not Call Registry for at least 30 days.

         78.      The following individuals are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or its parents have a

controlling interest, and its current or former employees, officers, and directors; (3) Plaintiffs’

counsel and Defendant’s counsel; (4) persons who properly execute and file a timely request for

exclusion from the Class; (5) the legal representatives, successors or assigns of any such excluded

persons; (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released; and (7) individuals for whom Defendant has record of consent to place

telemarketing calls.

         79.      This suit seeks only damages, statutory penalties, and injunctive relief for recovery

of economic injury on behalf of the Class, and it expressly is not intended to request any recovery

for personal injury and claims related thereto.

         80.      Plaintiffs reserve the right to expand the Class definitions to seek recovery on behalf

of additional persons as warranted as facts are learned in further investigation and discovery.

         81.      Plaintiffs and members of the Class were harmed by Defendant’s acts in at least the


     2
     “DNC” referenced herein refers to the National Do Not Call Registry, established pursuant to 47
U.S.C. 227(c) and the regulations promulgated by the Federal Communications Commission (“FCC”).

PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 16 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page17
                                                                  17ofof23
                                                                         23



following ways: Defendant, either directly or through agents, illegally contacted Plaintiffs and the

Class members via their telephones, after Plaintiffs and the Class members took the affirmative

step of registering their numbers on the DNC, and/or contacted Plaintiffs and members of the Class

using a pre-recorded voice for telemarketing purposes without first obtaining prior consent.

B.      NUMEROSITY

        82.     The exact size of the Class is unknown and not available to Plaintiffs at this time,

but it is clear individual joinder is impracticable.

        83.     On information and belief, Defendant made telephone calls to thousands of

consumers who fall into the definition of the Class. Members of the Class can be easily identified

through Defendant’s records.

C.      COMMONALITY AND PREDOMINANCE

        84.     There are many questions of law and fact common to the claims of Plaintiffs and

the Class, and those questions predominate over any questions that may affect individual members

of the Class.

        85.     Common questions for the Class include, but are not necessarily limited to the

following:

                (a)     Whether Defendant’s conduct violated the TCPA;

                (b)     Whether Defendant systematically made telephone calls to consumers who
                        did not previously provide Defendant and/or their agents with prior express
                        written consent to receive such phone calls after October 16, 2013;

                (c)     Whether Defendant systematically made telephone calls to consumers
                        whose telephone numbers were registered with the National Do Not Call
                        Registry;

                (d)     Whether members of the Class are entitled to up to three times actual
                        monetary loss based on the willfulness of Defendant’s conduct;

                (e)     Whether Defendant and its agents should be enjoined from engaging in such

PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 17 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page18
                                                                  18ofof23
                                                                         23



                       conduct in the future.

D.     TYPICALITY

       86.     Plaintiffs’ claims are typical of the claims of the other members of the Class.

       87.     Plaintiffs and the Class sustained damages as a result of Defendant’s uniform

wrongful conduct during transactions with Plaintiffs and the Class.

E.     ADEQUATE REPRESENTATION

       88.     Plaintiffs will fairly and adequately represent and protect the interests of the Class,

and has retained counsel competent and experienced in complex class actions.

       89.     Plaintiffs have no interest antagonistic to those of the Class, and Defendant have no

defenses unique to Plaintiffs.

F.     POLICIES GENERALLY APPLICABLE TO THE CLASS

       90.     This class action is appropriate for certification because the Defendant has acted or

refused to act on grounds generally applicable to the Class as a whole, thereby requiring the Court’s

imposition of uniform relief to ensure compatible standards of conduct toward the Class members,

and making final injunctive relief appropriate with respect to the Class as a whole.

       91.     Defendant’s practices challenged herein apply to and affect the Class’ members

uniformly, and Plaintiffs’ challenge of those practices hinges on Defendant’s conduct with respect

to the Class as a whole, not on facts or law applicable only to Plaintiffs.

G.     SUPERIORITY

       92.     This case is also appropriate for class certification because class proceedings are

superior to all other available methods for the fair and efficient adjudication of this controversy

given that joinder of all parties is impracticable.

       93.     The damages suffered by the individual members of the Class will likely be


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 18 OF 23
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document13-1
                                         14 Filed
                                             Filed10/29/18
                                                   10/17/18 Page
                                                             Page19
                                                                  19ofof23
                                                                         23



relatively small, especially given the burden and expense of individual prosecution of the complex

litigation necessitated by Defendant’s actions.

       94.     Thus, it would be virtually impossible for the individual members of the Class to

obtain effective relief from Defendant’s misconduct.

       95.     Even if members of the Class could sustain such individual litigation, it would still

not be preferable to a class action, because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies presented in this

Complaint.

       96.     By contrast, a class action presents far fewer management difficulties and provides

the benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court. Economies of time, effort and expense will be fostered, and uniformity of decisions ensured.

                              FIRST CAUSE OF ACTION
                           VIOLATION OF TCPA, 47 U.S.C. § 227
                  (“DNC Claim” On behalf of Plaintiffs and the DNC Class)

       97.     Plaintiffs re-allege and incorporate by reference each preceding paragraph as

though set forth at length herein.

       98.     47 U.S.C. § 227(c) provides that any “person who has received more than one

telephone call within any 12-month period by or on behalf of the same entity in violation of the

regulations prescribed under this subsection may” bring a private action based on a violation of

said regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object.

       99.     The TCPA’s implementing regulation—47 C.F.R. § 64.1200(c)—provides that

“[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

subscriber who has registered his or her telephone number on the national do-not-call registry of


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 19 OF 23
       Case
        Case5:18-cv-00572-XR
             5:18-cv-00572-XR Document
                               Document13-1
                                        14 Filed
                                            Filed10/29/18
                                                  10/17/18 Page
                                                            Page20
                                                                 20ofof23
                                                                        23



persons who do not wish to receive telephone solicitations that is maintained by the federal

government.” See 47 C.F.R. § 64.1200(c).

       100.    47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c) and (d) “are

applicable to any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers to the extent described in the Commission’s Report and Order, CG Docket No.

02-278, FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection

Act of 1991,’” which the Report and Order, in turn, provides as follows:

       The Commission’s rules provide that companies making telephone solicitations to
       residential telephone subscribers must comply with time of day restrictions and
       must institute procedures for maintaining do-not-call lists. For the reasons
       described above, we conclude that these rules apply to calls made to wireless
       telephone numbers. We believe that wireless subscribers should be afforded the
       same protections as wireline subscribers.


       101.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to wireless and residential telephone subscribers such as Plaintiffs and the

DNC Class members who registered their respective telephone numbers on the National Do Not

Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government. These consumers requested to not receive calls from

Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).

       102.    Defendant made more than one unsolicited telephone call to Plaintiffs and members

of the Class within a 12-month period without their prior express consent to place such calls.

Plaintiffs and members of the DNC Class never provided any form of consent to receive telephone

calls from Defendant do not have a record of consent to place telemarketing calls to them.

       103.    Defendant violated 47 C.F.R. § 64.1200(d) by initiating calls for telemarketing

purposes to residential and wireless telephone subscribers, such as Plaintiffs and the DNC Class,


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 20 OF 23
          Case
           Case5:18-cv-00572-XR
                5:18-cv-00572-XR Document
                                  Document13-1
                                           14 Filed
                                               Filed10/29/18
                                                     10/17/18 Page
                                                               Page21
                                                                    21ofof23
                                                                           23



without instituting procedures that comply with the regulatory minimum standards for maintaining

a list of persons who request not to receive telemarketing calls from them.

          104.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiffs and the DNC Class

members received more than one telephone call in a 12-month period made by or on behalf of

Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiffs and the DNC Class suffered actual damages and, under section

47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for such

violations of 47 C.F.R. § 64.1200.

          105.   To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Class.

                                        ATTORNEY’S FEES

          106.   Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

          107.   Plaintiffs are entitled to recover reasonable attorney fees under Rule 23 of the

Federal Rules of Civil Procedure, and requests the attorneys’ fees be awarded.

                                          JURY DEMAND

          108.   Plaintiffs, individually and on behalf of the Class, demand a jury trial on all issues

triable to a jury.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for the following

relief:

                 (a)      An order certifying the DNC Class as defined above, appointing Plaintiffs


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 21 OF 23
       Case
        Case5:18-cv-00572-XR
             5:18-cv-00572-XR Document
                               Document13-1
                                        14 Filed
                                            Filed10/29/18
                                                  10/17/18 Page
                                                            Page22
                                                                 22ofof23
                                                                        23



                     as the representative of the Class, and appointing his counsel, Hughes

                     Ellzey, LLP as lead Class Counsel;

              (b)    An award of actual and statutory damages for each and every negligent

                     violation to each member of the Class pursuant to 47 U.S.C. § 227(b)(3)(B);

              (c)    An award of actual and statutory damages for each and every knowing

                     and/or willful violation to each member of the Class pursuant to 47 U.S.C

                     § 227(b)(3)(B);

              (d)    An injunction requiring Defendant and Defendant’s agents to cease all

                     unsolicited telephone calling activities, and otherwise protecting the

                     interests of the Class, pursuant to 47 U.S.C. § 227(b)(3)(A);

              (e)    Pre-judgment and post-judgment interest on monetary relief;

              (f)    An award of reasonable attorneys’ fees and court costs; and

              (g)    All other and further relief as the Court deems necessary, just, and proper.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                       PAGE 22 OF 23
       Case
        Case5:18-cv-00572-XR
             5:18-cv-00572-XR Document
                               Document13-1
                                        14 Filed
                                            Filed10/29/18
                                                  10/17/18 Page
                                                            Page23
                                                                 23ofof23
                                                                        23



Dated: October 17, 2018                    Respectfully submitted,

                                           HUGHES ELLZEY, LLP


                                                   /s/ W. Craft Hughes
                                           W. Craft Hughes
                                           Texas State Bar No. 24046123
                                           craft@hughesellzey.com
                                           Jarrett L. Ellzey
                                           Texas State Bar No. 24040864
                                           jarrett@hughesellzey.com
                                           HUGHES ELLZEY, LLP
                                           Galleria Tower I
                                           2700 Post Oak Boulevard, Suite 1120
                                           Houston, TX 77056
                                           Tel: (713) 554-2377
                                           Fax: (888) 995-3335

                                           Counsel for Plaintiffs and the Putative Class




PLAINTIFFS’ ORIGINAL COMPLAINT                                             PAGE 23 OF 23
